Citation Nr: 1100442	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for lumbosacral region post fusion 
with a right posterior iliac graft and involvement of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1947 to June 
1955.  He also had reserve service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas 
which continued the denial of a lumbosacral disability due to a 
lack of new and material evidence.

The Board notes that the Veteran requested a hearing in his 
substantive appeal dated in September 2008.  The request for a 
hearing was withdrawn in a letter dated August 2010.  Therefore, 
no additional action in this regard is required.  See 38 C.F.R. § 
20.704(e) (2010).

In August 2010 the Veteran submitted evidence and a written 
waiver, waiving a review of this evidence by the RO.  Therefore, 
the Board has the jurisdiction to consider the new evidence 
pursuant to 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied 
a claim of entitlement to service connection for lumbosacral 
region, post fusion with a right posterior iliac graft with 
atrophy and weakness, right lower extremity.

2.  Evidence received since the November 2004 rating decision is 
not cumulative or redundant.  However, it does not relate to an 
unestablished fact necessary to substantiate the claim for 
lumbosacral region post fusion with a right posterior iliac graft 
and involvement of the right lower extremity.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
November 2004 rating decision, which denied a claim of 
entitlement to service connection for lumbosacral region post 
fusion with a right posterior iliac graft and involvement of the 
right lower extremity; the claim for service connection for 
lumbosacral region post fusion with a right posterior iliac graft 
and involvement of the right lower extremity is not reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

With regard to claims to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence to 
establish the underlying benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A letter dated in June 2004 informed the 
Veteran of what is required for a service connection claim.  A 
June 2006 letter provided Dingess notice and informed the Veteran 
of what qualifies as new and material evidence.  While this 
notice was belated, the Board has determined that the Veteran is 
not prejudiced in this regard as his claim is denied and 
therefore, notice regarding effective dates is not relevant to 
his claim.  Furthermore, the Veteran did not receive notice which 
complies with the requirement of Kent.  While the Veteran was not 
provided with notice in compliance with Kent, the Veteran was not 
prejudiced because the basis for the prior final decision was 
addressed in the January 2005 statement of the case.  The Veteran 
and his representative also raised no issues regarding a deficit 
in notice.  The Veteran was also offered an opportunity for a 
hearing.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained the Veteran's service treatment records, VA 
treatment records and a VA examination.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.






II.  New and Material 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In the November 2004 rating decision, the RO declined to reopen 
the claim of entitlement to service connection for lumbosacral 
region post fusion with a right posterior iliac graft and 
involvement of the right lower extremity on the basis that there 
was no new and material evidence.  The claim was initially denied 
in October 1962 as there was no evidence of a back problem at 
separation from service or within a year of separation from 
service.  

The evidence of record at the time of the November 2004 decision 
consisted of the Veteran's service treatment records dated from 
December 1947 to June 1955; medical records from Dr. M.A.G. 
received in September 1962; an orthopedic VA examination dated in 
November 1969; VA treatment records dated from June 1985 to July 
1986; a VA examination dated in August 1986; Reserve treatment 
records dated from December 1963 to July 1978; an MRI report 
dated in April 1999; and a letter from Dr. D.M.M. dated in 
December 2002.  The Veteran did not file an appeal however, and 
the November 2004 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In February 2006, the Veteran again requested service connection 
for lumbosacral region post fusion with a right posterior iliac 
graft and involvement of the right lower extremity.  In order to 
reopen the claim, new and material evidence must be received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The relevant evidence submitted since the last final rating 
decision includes VA treatment records from the Indianapolis 
Medical Center dated from July 1999 to May 2001; VA treatment 
records from the Tampa Medical Center dated in November 1997 and 
June 2000; VA treatment records from the San Antonio Medical 
Center dated in March 1999; duplicate service treatment records; 
a transcript of the Decision Review Officer (DRO) hearing dated 
in June 2010; and a letter from Dr. H.S. dated in February 2008.   

The Board finds that the above evidence received after the 
November 2004 rating decision, aside from the service treatment 
records which are duplicative, is new but not material.  The 
evidence was not previously of record, and is neither cumulative 
nor redundant of evidence previously considered by the RO.  
However, the evidence is not material, as it provides no 
reasonable possibility of substantiating the claim for service 
connection.  Specifically, the VA treatment records provide no 
opinion relating the Veteran's low back disability to service.  
The letter from Dr. H.S. also does not discuss the Veteran's low 
back disability or relate it to service.  

As there is no new evidence that the Veteran's back disability 
may have began in service or become aggravated in service, the 
Board does not find that there is material evidence with which to 
reopen the Veteran's claim.  As there is no new and material 
evidence before the Board, the Board lacks jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for lumbosacral region post 
fusion with a right posterior iliac graft and involvement of the 
right lower extremity is final and is not reopened.  The appeal 
is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


